Stradley Ronon Stevens & Young LLP 2005 Market Street, Suite 2600 Philadelphia, PA19103-7098 T:(215) 564-8071 F:(215) 564-8120 April 2, 2014 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 Attention: Filing Desk RE:Delaware Group Global & International Funds (the “Trust”) File Nos. 811-06324; 033-41034 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the forms of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those filed in Post-Effective Amendment No. 51 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed with the U.S. Securities and Exchange Commission electronically on March 28, 2014. Please contact me at the number above with any questions or comments relating to this certification. Very truly yours, /s/Taylor Brody Taylor Brody cc:Emilia P. Wang, Esq. Bruce G. Leto, Esq.
